                                                       1   ALAN R. BRAYTON, ESQ., S.B. #73685
                                                           DAVID R. DONADIO, ESQ., S.B. #154436
                                                       2   ddonadio@braytonlaw.com
                                                           BRAYTON˜PURCELL LLP
                                                       3   Attorneys at Law
                                                           222 Rush Landing Road
                                                       4   P.O. Box 6169
                                                           Novato, California 94948-6169
                                                       5   (415) 898-1555
                                                           415) 898-1247 (Facsimile)
                                                       6
                                                           Attorneys for Plaintiffs
                                                       7

                                                       8                                                 UNITED STATES DISTRICT COURT

                                                       9                                            NORTHERN DISTRICT OF CALIFORNIA

                                                      10                                                         SAN FRANCISCO DIVISION

                                                      11   ERNEST COWELL and                  )                                                No. 3:20-cv-06484-EMC
                      NOVATO, CALIFORNIA 94948-6169
BRAYTON˜PURCELL LLP




                                                           MARGARET COWELL                    )
                        222 RUSH LANDING ROAD




                                                      12                                      )                                                ORDER GRANTING DISMISSAL
                          ATTORNEYS AT LAW




                                                                                              )                                                WITHOUT PREJUDICE OF ENTIRE
                              (415) 898-1555




                                                                       Plaintiffs,
                              P O BOX 6169




                                                      13   vs.                                )                                                ACTION
                                                                                              )
                                                      14   GENERAL ELECTRIC COMPANY, et )
                                                           al.,                               )
                                                      15                                      )                                                ______________________________________
                                                                       Defendants.            )
                                                      16   __________________________________ )
                                                      17

                                                      18               IT IS SO ORDERED. Plaintiffs’ complaint in this action is dismissed, without

                                                      19   prejudice, pursuant to Rule 41 of the Federal Rules of Civil Procedure. Each party shall bear

                                                      20   their own costs.

                                                      21

                                                      22   Dated: May 28, 2021                                                                    By: _______________________________
                                                                                                                                                     Edward M. Chen
                                                      23                                                                                             United States District Judge
                                                      24

                                                      25

                                                      26

                                                      27
                                                      28

                                                           K:\Injured\124136\FED\PLD\124136 Cowell, Ernest RFD CMP ORD 320-CV-06484 FED..doc
                                                           ORDER GRANTING PARTIES’ DISMISSAL WITH PREJUDICE OF DEFENDANT CRANE CO.
